The Honorable Christene Brownlee State Representative P.O. Box 27 Gilmore, AR 72339-0027
Dear Representative Brownlee:
This is in response to your request for an opinion regarding the meeting time of a county school board. You state that the board meets at 12:30 p.m., and that teachers who wish to attend a meeting must take personal leave. Once personal leave is exhausted, they lose a half-day's pay. They are only given three personal days per year, and there are more than six meetings per year. You have asked whether there is just reason to request that the board hold meetings in the evening.
While it is my opinion that a request to this effect would certainly be reasonable, my research has not disclosed any provision requiring the board to meet at specified times. The provision governing county boards of education meetings states:
  (a) The county board of education shall meet on the third Tuesday of March, June, September, and December of each year and at such other times as meetings may be adjourned to, or on call of the chairman, the county school supervisor, or any three (3) members of the board.
  (b) Notice of called meetings must be given in writing to each member of the board.
A.C.A. § 6-12-107 (1987).
The board meetings are, generally, open to the public under the Arkansas Freedom of Information Act ("FOIA"). A.C.A. § 25-19-106
(Repl. 1992). The time and place of each regular meeting must be provided to anyone who requests the information. Id. While it is my opinion that meetings cannot be set in such a way as to effectively avoid the public meeting requirement of the FOIA, I do not believe that a 12:30 p.m. meeting time would fall into this category. It appears that while the board would have the authority to agree to schedule its meetings in the evening, it is not obligated by law to do so.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh